Citation Nr: 9912994	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-23 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to an original rating in excess of 10 percent 
for gastroesophageal reflux disorder. 

3.  Entitlement to an original rating in excess of 10 percent 
for asthma. 

4.  Entitlement to an original compensable rating for 
residuals of a right shoulder dislocation.

5.  Entitlement to an original compensable rating for 
postoperative residuals of ununited fracture of the right 
elbow.

6.  Entitlement to an original compensable rating for status 
post left septal reconstruction for septal deviation with 
sinusitis and retention cyst.

7.  Entitlement to an original compensable rating for low 
back pain syndrome with arthritic spurring.

8.  Entitlement to an original compensable rating for 
residuals of fractures of the 6th and 7th ribs.

9.  Entitlement to an original compensable rating for 
hypertension.

10.  Entitlement to an original compensable rating for 
psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1977 to July 1980 
and March 1982 to May 1996.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1996 rating decision by the Atlanta, Georgia, Regional Office 
(RO), which, in part, granted service connection and assigned 
10 percent evaluations each for gastroesophageal reflux 
disorder and asthma; and granted service connection and 
assigned noncompensable evaluations each for residuals of a 
right shoulder dislocation, status post removal of loose body 
from the right elbow with olecranon spurring, status post 
left septal reconstruction for septal deviation with 
sinusitis and retention cyst, low back pain syndrome with 
arthritic spurring, residuals of fractures of the 6th and 7th 
ribs, hypertension, and psoriasis, all effective June 1, 
1996.  Appellant appealed a subsequent May 1998 rating 
determination, which, in part, denied service connection for 
a liver disorder; and assigned 10 percent evaluations each 
for postoperative residuals of ununited fracture of the right 
elbow (formerly rated as status post removal of loose body 
from the right elbow with olecranon spurring), low back pain 
syndrome with arthritic spurring, and psoriasis, all 
effective June 1, 1996.

With regards to a procedural matter, in Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed the 
service-connected increased rating appellate issues as those 
delineated on the title page of this remand.  


REMAND

In an August 1997 Substantive Appeal, appellant checked off 
boxes therein indicating that he wanted a Board hearing and 
"will appear personally at a local VA office before the 
BVA" (i.e., a "Travel Board hearing").  In a June 1998 
Substantive Appeal, he again checked off boxes therein 
indicating that he wanted a "Travel Board hearing."  Such 
hearing was scheduled for December 1998.  However, prior to 
that scheduled hearing, his representative informed the VA 
that such hearing should be postponed and rescheduled.  Such 
hearing was rescheduled for February 1999 and appellant 
agreed to it being held as a "videoconference" hearing.  
Although appellant appeared at the RO on the scheduled 
hearing date, he stated that he did not want a hearing at 
that time; intended to have an attorney assist him with his 
appeal; and requested that a "Travel Board hearing" be 
rescheduled "to be held in Atlanta."  

Since "Travel Board hearings" are scheduled by the RO (See 
38 C.F.R. § 20.704(a) (1998)), the Board is herein remanding 
the case for that purpose, in order to satisfy procedural due 
process concerns.  



Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide appellant and his 
representative (or if applicable, his 
attorney) notice thereof.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


